Citation Nr: 0944276	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for psychiatric 
disability, claimed as stress and anxiety associated with 
trauma in service.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971 and from August 1980 to May 1992.  He also 
reports that he had service in the Naval Reserve. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the RO.  

In May 2009, during the course of the appeal, the Veteran had 
a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After reviewing the record, the Board finds that there may be 
outstanding evidence which could be applicable to the 
Veteran's claims.  Therefore, additional development of the 
record is warranted prior to further consideration by the 
Board.  

During his hearing before the undersigned Veteran's Law 
Judge, the Veteran raised contentions to the effect that he 
had received treatment for his various disabilities from 1992 
through 1998, while assigned to the Ship Intermediate 
Maintenance Activity at the Naval Air Station in Corpus 
Christi, Texas.  He testified that the records of that 
treatment could be located at the Regional Headquarters in 
New Orleans, Louisiana.  

Evidence currently on file suggests that the Veteran had 
service in the U.S. Naval Reserve from July 1972 to July 1974 
and from February 1993 to March 1994.  Treatment records, 
dated from March 1972 to May 1973, show that the Veteran was 
assigned to the U. S. Naval and Marine Corps Reserve Center 
in Dallas, Texas.  Treatment records, dated in 1993 and 1994, 
show that he was assigned to the Ship Intermediate 
Maintenance Activity at the Naval Air Station in Corpus 
Christi, Texas.  Treatment records, dated in March 1994 show 
that the Veteran was transferred to the Individual Ready 
Reserve.  In December 2004, the Veteran underwent an 
examination with respect to his affiliation with the U.S. 
Naval Reserve.  The dates of the Veteran's service in the 
U.S. Naval Reserve have not yet been verified and it does not 
appear that all of his associated treatment records have been 
requested.  

During his hearing, the Veteran testified that during the 
last three to four years, he had been treated at the Corpus 
Christi Vet Center.  However, records from that facility only 
reflect his treatment from June 2005 through November 2006.

Inasmuch as there may be outstanding evidence which could 
support the Veteran's claims, the case is REMANDED for the 
following actions:

1.  Request that the Veteran provide the 
unit, location, and dates of his 
assignment for all the Reserve units to 
which he was assigned throughout his 
military career.

Then, through official channels, such as 
the National Personnel Records Center in 
St. Louis, Missouri; the Navy Personnel 
Command in Millington, Tennessee; and the 
Naval Reserve Personnel Center in New 
Orleans, Louisiana, request copies of the 
Veteran's treatment and personnel records 
from his time in the Navy Reserve.  Such 
records should include, but are not 
limited to, periods of active duty for 
training; periods of inactive training; 
copies of assignment orders; and copies 
of the Veteran's enlisted efficiency 
reports.  Also request such records from 
his various units, including that from 
the period from March 1972 to June 1973, 
when he was assigned to the U. S. Naval 
and Marine Corps Reserve Center in 
Dallas, Texas, as well as the period from 
February 1993 to March 1994, when he was 
assigned to Ship Intermediate Maintenance 
Activity at the U. S. Naval Air Station, 
Corpus Christi, Texas.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(c)(2) (2009).

2.  Request that the Corpus Christi Vet 
Center provide copies of the Veteran's 
records reflecting his treatment since 
October 2006.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(c)(2) (2009).

3.  When the actions requested in parts 1 
and 2 have been completed, undertake any 
other indicated development, such as the 
scheduling of any necessary VA 
examinations.  Then readjudicate the 
issues of entitlement to service 
connection for the following:  right 
shoulder disability; hearing loss 
disability; tinnitus; and psychiatric 
disability.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

